
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1489
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. King of New York
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for an independent international
		  investigation of the April 10, 2010, plane crash in Russia that killed Poland’s
		  president Lech Kaczynski and 95 other individuals.
	
	
		Whereas, on April 10, 2010, a plane carrying the Polish
			 President Lech Kaczyński crashed in Russia, killing everyone on board;
		Whereas the individuals onboard included President Lech
			 Kaczyński and his wife, the chief of the Polish General Staff and senior Polish
			 military officers, Poland’s deputy foreign minister, 12 members of the Polish
			 Parliament, the president of the National Bank of Poland, senior members of the
			 Polish clergy, and relatives of victims of the Katyn massacre;
		Whereas President Lech Kaczyński was on his way to honor
			 the 22,000 Polish officers killed at Katyn by the Soviet Secret Police in 1940
			 when the plane crashed just six miles from Katyn;
		Whereas, on April 10, 2010, Russian President Dmitry
			 Medvedev ordered the establishment of a government commission headed by Russian
			 Prime Minister Vladimir Putin to investigate the circumstances of the
			 disaster;
		Whereas Edmund Klich, the head of the State Commission for
			 Aircraft Accident Investigations in Poland, was put in charge of the Polish
			 investigative committee;
		Whereas an investigation committee of the Prosecutor
			 General of Russia started a criminal case in accordance with a violation of the
			 safety rules of the Russian Criminal Code;
		Whereas, on May 19, 2010, Alexei Morozov, the head of the
			 technical commission of Russia’s Interstate Aviation Committee, released a
			 preliminary report that the plane did not suffer from any mechanical failures
			 and ruled out a terrorist attack, explosion, or fire;
		Whereas Russian investigators have released preliminary
			 reports concluding that the crash was the fault of the pilots who did not
			 listen to the air traffic controllers;
		Whereas Polish investigators have released preliminary
			 reports concluding that the crash was the fault of the air traffic controllers
			 who gave delayed commands to the pilots;
		Whereas some Polish security and aviation authorities were
			 denied access to the crash site;
		Whereas only the transcripts of flight recorders have been
			 given to Polish investigators;
		Whereas the black boxes have not been handed over to
			 Polish investigators; and
		Whereas over 50,000 Poles have signed a petition calling
			 for an international investigation: Now, therefore, be it
		
	
		That the House of Representatives calls for
			 an independent international investigation of the April 10, 2010, plane
			 crash.
		
